Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 18, 2021

                                    No. 04-20-00359-CV

                                     Brandon HJELLA,
                                         Appellant

                                              v.

                            RED MCCOMBS MOTORS, LTD,
                                    Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15792
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

        The Appellant's First Unopposed Motion for Extension of Time to File Appellant's Reply
Brief is hereby GRANTED. The appellant's reply brief is due on before June 1, 2021.

       It is so ORDERED on May 18, 2021.

                                                         PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT